DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claims 41-71 are subject under examination.

Allowable Subject Matter
Claims 41-71 are allowed.

The following is an examiner’s statement of reasons for allowance: 

Regarding claim 41, Prior art fails to teach the combination of “sending, by a new input capture device, a first message via a wireless mesh communication network; 
wherein the first message includes at least a portion of device presence information to inform a smart communication appliance of a presence of the new input capture device on the wireless mesh communication network, wherein the first message further includes that a still image captured by the new input capture device, wherein the smart communication appliance is configured to use the still image to confirm an identity of the new input capture device.”  In addition to other limitations of claim 41. 

Regarding claim 56, Prior art fails to teach the combination of “send a first message via a wireless mesh communication network, wherein the first message includes at least a portion of device presence information configured to inform a smart 

Regarding claim 62, Prior art fails to teach the combination of “sending a first message via a wireless mesh communication network, wherein the first message includes at least a portion of presence information configured to inform a smart communication appliance of a presence of a first input capture device on the wireless mesh communication network, wherein the first message further includes that a still image captured by the first input capture device, wherein the smart communication appliance is configured to use the still image to confirm an identity of the first input capture device” in addition to other limitations of claim 62. 

Claims 42-55, 71, 57-60, 63-70 are allowed as being dependent on claim 41 or 56 or 62.

The Closest prior art, Blachunas (US 20060097171) teaches in para 0007 teach transmitted message includes a sensor type code indicating the type of event sensed, however it doesn’t teach first message further includes that a still image… configured to use the still image to confirm an identity of the first input capture device.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAMIT KAUR whose telephone number is (571)270-5665.  The examiner can normally be reached on 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NOEL BEHARRY can be reached on 5712705630.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PAMIT KAUR/Examiner, Art Unit 2416   

/AJIT PATEL/Primary Examiner, Art Unit 2416